Exhibit 10.117

Execution Copy

February 26, 2020

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made and entered into
freely, by and between P. James Debney (“Debney”) and American Outdoor Brands
Corporation (“AOBC”), a Nevada corporation and its parent, subsidiaries,
affiliates, agents, successors, assigns and related entities (hereinafter
collectively “the Company” unless the context requires otherwise). For purposes
of this Agreement, Debney and the Company are collectively referred to herein as
the “Parties.”

RECITALS

A.    Debney has resigned his employment effective January 14, 2020.
(“Termination Date”). Debney will receive pay and benefits through the
Termination Date whether or not he signs this Agreement.

B.    The separation between the Parties, as described herein, includes the
resignation of any role by Debney with the Company, including but not limited
to, director or officer of any Company parent, subsidiary, affiliate, agent,
successor, assign or related entity. Debney shall resign his corporate
Greathorse membership.

C.    Debney must continue to abide by all applicable surviving provisions of
each and every agreement upon which he entered with the Company, including but
not limited to, that certain Employment Agreement executed December 8, 2011 as
of September 26, 2011 (“Employment Agreement”). However, all other provisions of
the Employment Agreement are superseded by this Agreement and in the event of a
conflict between this Agreement and the Employment Agreement, this Agreement
shall be controlling.

D.    The Parties desire an amicable separation and wish to resolve all matters
related to Debney’s separation by this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants, obligations and general release contained herein, the Parties hereby
agree as follows:

AGREEMENT

1.    Recitals. The Recitals set forth above are hereby incorporated by
reference and made a part of this Agreement.

2.    No Admission of Liability. The Parties acknowledge that by entering into
this Agreement, the Company does not admit it has any liability whatsoever to
Debney concerning Debney’s employment or the separation of that employment, nor
does Debney admit that any wrongdoing was the cause of the separation of his
employment with the Company.

3.    Consideration. In consideration for the provisions set forth in this
Agreement, once this Agreement has become legally effective by reason of the
expiration of the revocation period set forth in paragraph 16 below, and
provided further that Debney complies with his continuing



--------------------------------------------------------------------------------

obligations under this Agreement and the Employment Agreement, the Company will
pay Debney severance pay and other benefits (hereinafter referred to as
“Separation Obligations”) as follows:

(a)    The Company will pay Debney the amount of $83,333 per month for a period
of twelve (12) months after the Termination Date as severance pay, subject to
legally required deductions for wages in accordance with the Company’s normal
payroll practice;

(b)    The Company will provide reimbursement for Debney’s cost to maintain
coverage under the Company’s group medical plans pursuant to COBRA for a period
of twelve (12) months after the Termination Date, after which Debney will be
fully responsible for any remaining COBRA payments

(c)    The Company will continue the payment of premiums required to maintain
Debney’s Company-provided life insurance as of the Termination Date in the
amount of $5.0 million from the Company for a period of twelve (12) months after
the Termination Date, or in the alternative if such life insurance cannot be
maintained to reimburse Debney for the amount of premiums that would otherwise
be payable to the insurer so that Debney can either convert the coverage to an
individual policy or buy other insurance.    Debney shall be solely responsible
for obtaining coverage and shall assume all obligation for premium payments
except as set forth herein. The Company agrees to cooperate with Debney’s
efforts to convert or buy other insurance should Debney decide to do so.

(d)    The Company will make a lump sum payment of Five Thousand Dollars ($5000)
to reimburse Debney for the costs of moving expenses to move his personal
property out of the Company’s offices.

(e)    The Company will extend the exercise date for Debney’s exercise of his
options to purchase 160,667 shares of the Company’s Common Stock at the price of
$8.89 per share under the Company’s 2013 Incentive Stock Plan (which would
otherwise expire 30 days after the Termination Date) to the earlier of July 31,
2020 or the day prior to the Effective Date of the Company’s planned separation
of its outdoor products and accessories business from the Company’s firearm
business (hereinafter referred to as the “Spin-Off”).

(f)    The Company will vest Debney as of the Termination Date in 44,731 of his
currently unvested RSU’s subject to the same delivery procedures applicable to
Debney’s currently vested RSUs except there will be no one-year hold
requirement, provided that all other unvested RSUs shall be terminated and of no
effect. All vested RSUs that remain undelivered will be delivered in accordance
with the usual delivery procedures.

Debney agrees that the Separation Obligations that are not available to
employees who resign their positions, together with the Company’s other promises
and obligations under this Agreement are sufficient for the release, obligations
and covenants contained in this Agreement.

4.    Debney Representations. Debney acknowledges that no Separation Obligations
will be paid to Debney until after this Agreement has been executed, and the
revocation period referenced in Paragraph 16 below has expired. Debney
acknowledges and agrees that upon receipt of his final paycheck for work
performed through the Termination Date, less the usual withholdings for state
and federal taxes and related deductions, Debney will have received from the
Company all monies owed to Debney for services provided to the Company. Debney
further specifically

 

2



--------------------------------------------------------------------------------

acknowledges having received all monies to which Debney may be entitled and has
no other or further claim for unpaid compensation of any kind against the
Company and/or any and all other Releasees described in Paragraph 6 below.
Debney further acknowledges, agrees and attests that Debney has not been denied
any leave or benefit requested; has no workplace injuries or occupational
diseases; and has been paid or received all leave (paid and unpaid), and
compensation, bonuses, commissions, and/or benefits, to which Debney claims to
have been entitled. Debney reported all work-related injuries suffered during
employment and any and all concerns regarding suspected ethical and compliance
issues or violations on the part of the Company or any released person or
entity. Debney further represents and warrants that there are no claims,
charges, lawsuits or other legal matters presently pending against the Company
and that he has not made any assignment or other transfer of any interest in any
claim that is subject to the release by Debney contained in paragraph 6 below.

5.    Tax Treatment and Indemnification. Debney agrees to be responsible for and
pay any and all taxes and assessments that are or may become due and owing on
account of the payment of any of the Separation Obligations and to indemnify the
Company for any taxes and assessments (including, but not limited to, unpaid
taxes, penalties or interest) that the Company may be required to pay as a
result of the Parties’ agreed-upon tax treatment of the Separation Obligations
or Debney’s (or Debney’s advisors’) failure to pay required taxes or other
assessments on any portion of the Separation Obligations. The Company will issue
IRS W-2 forms and 1099 forms as required by law and make all legally required
deductions in connection with the Separation Obligations or other future
payments due to Debney.

6.    General Release by Debney. In exchange for the consideration referenced in
Paragraph 3 above, and the other terms and benefits described in this Agreement,
to which Debney is not otherwise entitled, Debney voluntarily and knowingly,
both individually and as a member of any class, and on behalf of Debney’s
spouse, heirs, executors, successors, administrators, and assigns, hereby
releases, compromises, settles, acquits, and forever discharges the Company and
its affiliates, successors, subsidiaries, and their respective officers,
directors, shareholders, agents, supervisors, and employees (jointly referred to
as the “Releasees”) from any and all demands, charges, claims, actions, and
damages of every nature and description that Debney legally may waive and
release including, but not limited to, any and all rights to the maximum extent
permitted under certain federal and state statutory provisions, orders, and
regulations prohibiting discrimination based on race, color, sex, religion,
disability, age, national origin and/or veteran status, any and all claims or
damages for breach of contract, retaliation, wrongful termination, unpaid wages,
defamation, whistleblowing or any other tortious or intentional misconduct, back
pay, front pay, statutory liquidated damages, compensatory and punitive damages,
liabilities, suits, costs, expenses, compensation, and benefits of every nature
and description, including attorneys’ fees, reinstatement, and reemployment,
that Debney has now or may hereafter accrue on account of or arising in whole or
in part out of Debney’s employment by the Company or separation of that
employment (the “Released Matters”). The Released Matters include, but are not
limited to, violations of any and all rights Debney may have under any and all
federal, state, or local statutes, regulations, ordinances, executive orders,
policies, or under common law, or any employee policy, manual, or contract of
employment governing the Company’s employment practices, including by way of
non-exclusive examples, Title VII of the Civil Rights Act of 1964, as amended,
the Post-Civil War Civil Rights Acts, 42 U.S.C. Sections 1981-88, the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq. (“ADEA”), the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay
Act of 1963, Executive Order 11246, the Family and

 

3



--------------------------------------------------------------------------------

Medical Leave Act, the Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116
Stat. 745, the Debney Retirement Income Security Act of 1974, the Fair Labor
Standards Act (“FLSA”), the Occupational Safety and Health Act, as amended
(“OSHA”), National Labor Relations Act, Equal Pay Laws, the Massachusetts Civil
Rights Act, M.G.L. c. 12§ 102 and 103, the Massachusetts Wage Statute, M. G.L.
c. 149, the Massachusetts Employment Security Law, M.G.L. c. 151A, the
Massachusetts Fair Employment Practices Statute, M.G.L. c. 151B; the
Massachusetts Consumer Protection Act, M.G.L. c. 93A, the Massachusetts Equal
Rights Act, M.G.L. ch. 93§§102, 103, , any local laws, codes or ordinances,
amendments or regulations promulgated pursuant to any of the foregoing and/or
any other federal, state, local or foreign law (statutory, regulatory, or
otherwise) that may be legally waived and released; however, the identification
of specific statutes is for purposes of example only, and the omission of any
identification of specific statutes or law shall not limit the scope of this
general release in any manner. This Release does not extend to and does not
release (a) Debney’s rights to vested benefits under the Company’s 401(k) and
NDQP Plans (b) Debney’s COBRA rights, (c) Debney’s rights to unemployment
benefits or workers compensation benefits (d) any claims which cannot be
released as a matter of law (e) any claim for breach of this Agreement (f) any
right to indemnification for claims of third parties pursuant to the Bylaws of
the Company and subject to the terms of the Company’s Directors and Officers
insurance policies.

7.    Protected Rights. This Agreement does not prevent Debney from (a) filing a
charge of discrimination with the EEOC (b) reporting any information to the SEC
or any other government agency or regulatory authority having jurisdiction over
the Company, or in accordance with any applicable state or federal laws
providing for whistleblower protection or (c) cooperating with any governmental
investigation of the Company. However, by reason of the release contained in
paragraph 6 hereof, Debney agrees that he will not seek or accept any award of
damages or attorneys’ fees of any kind arising out of a charge or complaint
filed by Debney, provided that this does not limit Debney’s right to recover an
award from the SEC.

8.    Release by Company. The Company releases Debney and his heirs, successors,
administrators and assigns of and from any claims that the Company has against
Debney arising out of or relating to his acts or omissions while employed by the
Company that are reasonably known to Company as of its date of execution of this
Agreement. This Release does not extend to and does not release (a) any claims
by the Company based upon fraudulent conduct or other facts concealed by Debney
from the Company or (b) any claims for breach of this Agreement.

9.    Cooperation and Notification of Legal Process. Debney agrees to reasonably
cooperate with the Company in connection with any investigation or litigation
relating to any matter as to which Debney has relevant knowledge. The Company
will pay Debney’s reasonable out of pocket expenses (not including attorney’s
fees) associated with attending required meetings, depositions, trials or other
legal proceedings. Debney shall provide prompt notice to the Company of any
subpoena or other legal process served upon Debney relating to his performance
of duties for the Company. If Debney is required to spend time on such matters,
the Company shall compensate him for actual time on such matters at an hourly
rate of $360.00.

10.    Confidentiality. Debney agrees and acknowledges that the facts and
circumstances leading to this Agreement are confidential and, as such, Debney
agrees not to disclose to third Parties any facts or circumstances in or any
negotiations or communications leading up to the complete execution of this
Agreement, or its terms except to his spouse, attorneys, accountants,

 

4



--------------------------------------------------------------------------------

professional career advisors, potential new employers, and/or their agents,
and/or otherwise as required by law or legal process. Debney consents to the
Company’s disclosure of the terms of this Agreement or otherwise confidential
matters to the extent required by the Company’s obligations under the Federal
Securities Laws or to others within the Company or outside the Company having a
business need to know such matters.

11.    Reliance. The Parties acknowledge that in deciding to sign this
Agreement:

(a)    They have relied upon their own judgment and that of the persons each has
chosen to provide advice or counsel regarding this Agreement;

(b)    They have had the opportunity to consult with an attorney of their own
choosing before signing this Agreement;

(c)    They have had a sufficient period of time to consider whether to enter
into this Agreement and to consider the terms and provisions of this Agreement;

(d)    No statement made by any party or their agents has in any way unduly
influenced or coerced another party to sign this Agreement;

(e)    Debney represents that Debney has not filed an administrative charge,
complaint, or initiated any legal or quasi-legal proceeding against or involving
the Company, and, to the extent any such filing has occurred, that Debney will
undertake any and all steps necessary to obtain dismissal with prejudice of any
and all said charge, complaint or proceeding; and

(f)    This Agreement is written in a manner that is understandable to the
Parties and each has read and understood all paragraphs of this Agreement.

12.    Severability. Should a court of competent jurisdiction declare any
portion of this Agreement unenforceable, for whatever reason, the remainder of
the Agreement will continue in full force and effect as though the Agreement
does not contain the unenforceable portion.

13.    Non-Disparagement. Debney will make no statement that a reasonable person
should realize may disparage, discredit, embarrass, humiliate, cast in a
negative light, or otherwise damage the Company (or any Releasee), their
businesses, or their reputations unless required to by law. This provision does
not restrict the Debney from responding fully and truthfully in a legal or other
government proceeding in which Debney is under oath or responding to subpoena or
otherwise required by law to cooperate with a government entity.

Other than the previous press release by the Company announcing the separation
and the proposed filing by the Company of a Form 8-K Report summarizing this
agreement and filing this agreement with the SEC, the Company has no intention
to make any further SEC filings or to issue any written statement that a
reasonable person would believe to be disparaging, discrediting, embarrassing,
casting in negative light, or otherwise damaging Debney, his business, or his
reputation unless required by law or court order or in response to a written
statement by Debney.

14.    Employment Agreement. Debney affirms that the covenants contained in
paragraph 5 of the Employment Agreement are valid and legally binding
obligations which are incorporated herein by reference as essential terms of
this Agreement, subject to the following

 

5



--------------------------------------------------------------------------------

modification: The duration of Debney’s obligation not to compete against the
Company in its firearms business pursuant to paragraph 5(b) of the Employment
Agreement shall be two (2) years from the Termination Date. The duration of
Debney’s obligation not to compete against the Company in its outdoors business
pursuant to paragraph 5(b) of the Employment Agreement shall be one (1) year
from the Termination Date. For clarity, the non-solicitation covenant in
paragraph 5(c) of the Employment Agreement shall be two (2) years from the
Termination Date for all businesses of the Company. Debney acknowledges that his
violation of any of these covenants will cause the Company to suffer irreparable
injury and thereby entitle the Company to seek equitable and/or injunctive
relief to enforce its terms. In addition, because any violation of these
covenants would be a material breach of this Agreement, the Company’s obligation
to provide the Consideration referred to in paragraph 3 of this Agreement will
cease upon Debney’s breach of the covenants. Debney will promptly return all
books, records, papers and other Company property to the Company as required by
Paragraph 5(e) of the Employment Agreement. Debney may retain his iPhone and
iPad provided that all Company confidential and proprietary information has been
deleted or otherwise secured by the Company and Debney may use his iPhone number
as a personal number for his own personal paid account.

15.    Governing Law and Venue. This Agreement will be interpreted, enforced and
governed by Massachusetts law, and any action relating to this Agreement,
including a request for injunctive relief to protect either Party from
irreparable harm will be maintained in a state or federal court of competent
jurisdiction in Massachusetts. The Parties consent to personal jurisdiction and
venue in the courts of Massachusetts.

16.    Older Workers Benefit Protection Act of 1990. The Age Discrimination in
Employment Act of 1968, 29 U.S.C. Sec. 621, et seq., (“ADEA”) as amended by the
Older Workers Benefit Protection Act of 1990 (the “OWBPA”) and, regarding said
OWBPA, Debney and the Company intend this Agreement to be a valid waiver,
knowingly and voluntarily made, of any rights or claims under the ADEA and OWBPA
to the maximum extent permitted by said OWBPA and:

(a)    that this Agreement shall not cover claims that may arise after the date
on which it is executed;

(b)    that the consideration for this Agreement is in addition to anything of
value to which Debney already is entitled;

(c)    that Debney acknowledges the Company has advised Debney in writing Debney
may consult with an attorney before signing this Agreement;

(d)    that Debney has been given sufficient time to decide to sign this
Agreement for a period of up to twenty-one (21) calendar days after the date on
which Debney received this Agreement. Debney knowingly and voluntarily waives
the remainder of the 21-day consideration period, if any, following the date
Debney signed this release below. Debney has not been asked by the Company to
shorten Debney’s time-period for consideration of whether to sign this release.
The Company has not threatened to withdraw or alter the benefits due Debney
prior to the expiration of the 21-day period nor has the Company provided
different terms to Debney because Debney has decided to sign the release prior
to the expiration of the 21-day consideration period. Debney understands that
having waived some portion of the 21-day consideration period, the Company will
expedite the processing of benefits provided to Debney in exchange for signing
the release;

 

6



--------------------------------------------------------------------------------

(e)    that Debney acknowledges Debney has the right to revoke this Agreement
within seven (7 business days after signing it, and Debney and the Company agree
this Agreement shall not become “effective or enforceable” until such seven
(7) business day revocation period has expired. Any revocation within this
period must be submitted, in writing and delivered pursuant to the Notice
provisions of this Agreement.

17.    Remedy for Breach of Agreement. The Parties agree that the party deemed
by a court or arbitrator to be the breaching party will pay the party adjudged
to be the non-breaching party or Parties its/their costs and reasonable
attorneys’ fees in any action before any agency, tribunal, court or forum, to
enforce any of this Agreement’s terms or provisions.

18.    Entire Agreement. Except as otherwise provided herein, this Agreement,
together with those terms of the Employment Agreement incorporated herein by
reference, sets forth the entire agreement between the Parties with respect to
the subject matter of this Agreement, and fully supersedes all prior agreements
or understandings. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by Debney and a duly authorized
officer of the Company, which expressly identifies the amended provision of this
Agreement. By an instrument in writing similarly executed, Debney or a duly
authorized officer of the Company may waive compliance by the other Party with
respect to any provision of this Agreement that such other Party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure to comply or perform. No failure to exercise, failure to insist on
strict adherence to, or delay in exercising any right, remedy or power hereunder
shall preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity. The Parties intend that this Agreement
must be fairly and reasonably construed in light of their intent as expressed
above.

19.    Construction. Debney and the Company each agree that each has had a fair
opportunity to participate in the negotiation and drafting of this Agreement and
that each has had the opportunity to be represented by counsel. Debney and the
Company each agree that the rule of construction requiring that ambiguities are
to be resolved against the drafting party does not apply to the interpretation
of this Agreement, and that no inference in favor of, or against, any party
shall be drawn from the fact that one party has drafted any portion of this
Agreement.

20.    Counterparts and Copies. This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original. Copies of any such counterparts may be used in lieu of the originals
for any purpose and may be exchanged electronically

21.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company’s and Debney’s respective successors, assigns, heirs,
estates and representatives. Upon the Effective Date of the Spin-Off, both the
Company and any successor or assign shall have the right to enforce this
Agreement and the surviving terms of the Employment Agreement.

 

7



--------------------------------------------------------------------------------

22.    Notices. Any notice permitted or required to be given pursuant to this
Agreement must be given in writing and delivered by registered mail or through
UPS, Federal Express, or other commercial delivery service that provides a
written confirmation of receipt to the following addresses (which may themselves
be modified by written notice)

If to the Company:

American Outdoor Brands Corporation

2100 Roosevelt Avenue

Springfield, MA 01104

Attention: General Counsel

If to Debney:

P. James Debney

278 Scantic Road

Hampden, MA 01036

By signing below, Debney and the Company each acknowledge that they have
carefully read and understood all of the provisions of this Agreement and that
they are voluntarily entering into this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

P. JAMES DEBNEY     AMERICAN OUTDOOR BRANDS CORPORATION /s/ P. James
Debney                                     By:  

/s/ Jeffrey D. Buchanan                                         

Jeffrey D. Buchanan

Executive Vice President, Chief Financial Officer, Chief Administrative Officer,
and Treasurer

Date: February 26, 2020     Date: February 26, 2020

[Signature Page to Separation Agreement and Release]